
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


SECOND AMENDMENT
TO EMPLOYMENT AGREEMENT


        SECOND AMENDMENT, dated as of January 1, 2006, (this "Second Amendment")
to the Employment Agreement (the "Employment Agreement"), between David C. Bloom
(the "Executive") and Chelsea Property Group, Inc., a Maryland corporation (the
"Company"), dated as of June 20, 2004 and the First Amendment to the Employment
Agreement (the "First Amendment"), between the Executive and the Company dated
as of November 1, 2004.


W I T N E S S E T H:


        WHEREAS, Section 13 of the Employment Agreement provides that any
alteration, amendment or modification of any of the terms of the Employment
Agreement shall be valid only if made in writing and signed by the parties
thereto; provided, however, that any such alteration, amendment or modification
is consented to on the Company's behalf by the Board of Directors; and

        WHEREAS, the parties hereto desire to amend certain provisions of the
Employment Agreement as more fully set forth herein, and the parties hereto
shall seek the consent of the Board of Directors in conjunction with such
amendment.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise stated herein, all capitalized
terms have the meanings ascribed to them in the Employment Agreement.

        2.    Amendments.    

(a)The second sentence of Section 1 is hereby deleted in its entirety and
replaced with the following:

"Subject to the terms and conditions contained herein, the Executive shall serve
as the Chairman of the Board of the Company and, in such capacity, shall report
directly to the Chief Executive Officer of SPG and shall have such duties as are
typically performed by a Chairman of the Board of a corporation, together with
such additional duties, commensurate with the Executive's position as Chairman
of the Board of the Company, as may be assigned to the Executive from
time-to-time by the Chief Executive Officer of SPG."

(b)The first sentence of Section 3(a) is hereby deleted in its entirety and
replaced with the following:

        "(a)    Salary.    The Company shall pay to the Executive a salary (the
"Salary") of $500,000 per annum for the calendar year beginning January 1, 2006,
with increases, if any, as may be approved in writing by the Board of
Directors."

(c)Section 3(c) is hereby deleted in its entirety and replaced with the
following:

        "(c)    Bonus.    For the 2006 calendar year, the Executive shall be
eligible to receive an annual cash bonus (the "Bonus"), as recommended by the
Chief Executive Officer of SPG and approved by the Board of Directors of SPG.
The Executive's bonus for the 2006 calendar year shall be payable in accordance
with the practices of the Company, but in no event later than the 90th day after
the end of the 2006 calendar year. Nothing in this Second Amendment shall affect
the bonus to be received by the Executive for the 2005 calendar year which shall
be determined and paid to the Executive in accordance with the terms of the
Employment Agreement without considering the effect of this Second Amendment."

--------------------------------------------------------------------------------



(d)Section 4 is hereby amended to delete the requirement that the Executive
devote his full time to the business of the Company.

        3.    Governing Law.    This Second Amendment shall be governed and
construed in accordance with the laws of the state of New Jersey applicable to
contracts made and to be performed entirely within such state.

        4.    Full Force and Effect of Employment Agreement.    Except as
specifically amended herein, all other provisions of the Employment Agreement as
amended by the First Amendment thereto shall remain in full force and effect in
accordance with its terms.

        IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment as of the date first above written.

    CHELSEA PROPERTY GROUP, INC.
 
 
By:
 
/s/  LESLIE T. CHAO      

--------------------------------------------------------------------------------

Leslie T. Chao, Chief Executive Officer
 
 
EXECUTIVE
 
 
By:
 
/s/  DAVID C. BLOOM      

--------------------------------------------------------------------------------

David C. Bloom

2

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
W I T N E S S E T H
